TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 21, 2014



                                     NO. 03-14-00259-CV


                                        M. S., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                   AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on April 14, 2014. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.